Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-2 and 4-10 are pending.
	Claims 1-2, 4 and 6-10 have been examined.
	Claim 5 is withdrawn from consideration as drawn to a non-elected invention.
	Claim 1 has been amended in the response filed 6/08/2022.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
Claim 6: There is no antecedent basis for     “the plugging devices in each queue”. The claim as written recites that all plugging devices .... are deployed”, which means they are no longer in the queue. Thus it is not clear which plugging device claim 6 is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. US PG PUB 2012/0211219 (McGuire).

Claim 1:
McGuire teaches:
A system for use with a subterranean well, the system comprising: see FIG 10;
a deployment apparatus configured to deploy one or more plugging 5devices into a fluid flow, FIG 10, ball injector 10, [0037]; [0037] teaches dispensing the balls into a well stimulation fluid injection port 184;
whereby the plugging devices are conveyed into the well by the fluid flow, [0037] teaches dispensing the balls into a well stimulation fluid injection port 184;
and in which the deployment apparatus comprises multiple queues, FIG 1, 18a-d; 
McGuire teaches at [0024]   “However, the number and the spacing of the ball injector assemblies 14 on the injector spool 12 is a matter of design choice” but does not specifically teach:
different numbers of the plugging devices being contained in respective different ones of the queues;
and in which the selected combination of the queues is opened by opening a respective valve for each queue of the selected combination of the queues [0021] teaches The horizontal frac ball injector is connected in line with a frac head or a high pressure valve; [0033] and FIGs 6-9, 102 (ball launcher powered by hydraulic cylinder), 104 (hydraulic cylinder)  46, 149 and 107 all make up a respective valve for each queue; Applicant’s specification defines his valve as a hydraulic or otherwise quick actuating plug valve 178, FIG 42; Applicant’s specification also teaches other types of valves, pin or flapper; accordingly any mechanical device capable of opening and closing would meet Applicant’s definition of valve;
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have different numbers of the plugging devices in different queues because a) when one ball is released, then the claim limitation will be met and b) as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results.
McGuire does not teach:
in which the queues are sequentially numbered (1, 2, 3, ... , n), where n is the sequential number of a respective one of the queues, and in which the number of plugging devices in the respective one of the queues is equal to 2n-1 . if n =5 than the number of plugging devices is 16, whereby the deployment apparatus is configured to deploy any desired quantity of the plugging devices up to 2N_1 by opening a selected combination of the queues;
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have the claimed numbers of the plugging devices  queues  as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have different numbers of the plugging devices in different queues because a) when one ball is released, then the claim limitation will be met and b) as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results.

Claim 2. 
McGuire does not teach:
in which a total number of the plugging devices contained in the queues is equal to 2n-1, where n is a total number of the queues.  If there are 5 queues; this would mean there would be 31 plugging devices.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to have the claimed numbers of the plugging devices  queues  as a matter of obvious design choice since Applicant has not shown that this embodiment solves any problem of produces unexpected results.

 Claim 204. 
McGuire teaches:
the respective valve for each queue is capable of being remotely actuated [0026] teaches  a ball injector control console, which is a remote control actuator.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. US PG PUB 2012/0211219 (McGuire) in view of Lafferty et al. US PG PUB 2012/0285695 (Lafferty).

Claim 6. 
McGuire does not teach:
in which the plugging devices in each queue are contained in a degradable cylinder.  
Lafferty teaches degradable containers to deliver solid diverting materials such as fibers or particles to wellbores, see abstract.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to add the plugging device of McGuire to the degradable container of Lafferty because Lafferty teaches this is a beneficial method of delivering the diverting material to the wellbore without interaction with the injection fluid, see [0002].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. US PG PUB 2012/0211219 (McGuire) in view of US PG PUB 2013/0199800.

Claim 7. 
McGuire does not teach:
in which each of the plugging devices is 5retained by a respective degradable retainer.  
Kellner teaches encapsulating plugging devices in an individual retainer, see FIG 5. 181 is the degradable retainer, 191 is the plugging device, [0033].
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to add the individual degradable retainer to the plug device of McGuire because Kellner teaches that doing so results in an element that has two different dissolution/degradable rates, see [0034].

 Claim 8. 
McGuire does not teach:
in which each of the plugging devices comprises at least one of the group consisting of lines and fibers, which extend outwardly from a body.  
Kellner teaches encapsulating plugging devices in an individual retainer, see FIG 5, 191 is the plugging device, [0033].
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to change the shape of the plugging device and use that suggested by Kellner because Kellner teaches at [0005] “Although the terms "ball seat" and "ball" are used herein, it is to be understood that a drop plug or other shaped plugging device or element may be used with the "ball seats" disclosed and discussed herein. For simplicity it is to be understood that the terms "ball" and "plug element" include and encompass all shapes and sizes of plugs, balls, darts, or drop plugs unless the specific shape or design of the "ball" is expressly discussed”.



Claim 9. 
McGuire does not teach:
in which the body is degradable in the well.  
Kellner teaches degradable plugging devices [0031].
The motivation for modifying McGuire is set forth in claim 8 and is incorporated herein.

Claim 10. 
McGuire does not teach:
in which the at least one of the group consisting of the lines and the fibers is degradable in the well.
Kellner teaches degradable plugging devices [0031].
The motivation for modifying McGuire is set forth in claim 8 and is incorporated herein.

 Response to Arguments
Applicant's arguments filed 6/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment “ whereby all of the plugging devices in the selected combination of the queues are deployed” imparts patentability by overcoming McGuire. 
The Examiner respectfully disagrees. As set forth in the rejection “are deployed” is interpreted as meaning that there are no plugging devices remaining in the selected combination of queues because the claim requires that the system has all plugging devices that are deployed which by definition means they are in the fluid stream. 
Applicant argues that the McGuire system must be “repetitively cycled until the desired quantity of plugging devices has been launched”. That is a method argument in a system claim and does nothing to show the system is different. Applicant then argues “in order to clarify what is being claimed, independent claim 1 is amended above to “require opening a respective valve for each queue of the selected combination of queues, whereby all of the plugging devices in the selected combination of the queue are deployed”. That is a method limitation. The claims are met by McGuire because the valve is taught and deployed devices (plugs) are taught.   

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches degradable diversion plugs where it is taught that any shape is considered useful: US PG PUB 2011/0278011; 2017/0253788; 2006/0113077; US Patent No 7,565,929.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES R NOLD/             Examiner, Art Unit 3674